                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JOSIE T. ROBINSON,
                 Plaintiff,

v.
                                                                    Case No. 19-1260-JTM-GEB
CONCENTRIX,
dba CONVERGYS,
                  Defendant.
____________________________________________________________________________

JOSIE T. ROBINSON,
                 Plaintiff,

v.
                                                                    Case No. 19-1305-JTM-GEB
METRO PCS,
customer service representative,
                      Defendant.



     MEMORANDUM AND ORDER ADOPTING MAGISTRATE JUDGE'S REPORT
                     AND RECOMMENDATION

        This matter is before the court on the Report and Recommendation (R&R) (19-1260 Dkt.

11; 19-1305 Dkt. 12) of Magistrate Judge Gwynne E. Birzer filed on March 20, 2020, which

recommended that plaintiffs’ motions for leave to proceed in forma pauperis in both matters be

denied and that plaintiff’s Complaint in both matters be dismissed. The R&R informed plaintiff

that she could file written objections to the recommendations within 14 days of service, and that

her failure to raise those objections timely would result in waiver of the right to appeal both factual

and legal issues. (R&R, p. 15).

        The R&R was mailed to plaintiff by certified mail to the address on file with the court. The

certified mail receipts show the R&R was delivered to that address and signed for on March 25,
2020. (19-1260 Dkt. 12; 19-1305 Dkt. 13). The court finds that plaintiff received the R&R and its

contents and that she had notice of the potential effect of her failure to file timely written

objections. To date, plaintiff has filed nothing in response to the R&R in either case.

       The court has reviewed the R&R and finds that Magistrate Judge Birzer fully and

accurately considered the allegations in plaintiff’s Complaints (Dkts. 1) and the governing legal

authorities. With respect to plaintiff’s employment law claim against Concentrix, the court notes

plaintiff’s clear assertion to the court during a hearing on November 25, 2019 that she wished to

withdraw the complaint. Even in the absence of that assertion, the court agrees with Judge Birzer

that the Complaint in 19-1260 lacks the detail and factual support required by Fed. R. Civ. P. 8

despite plaintiff having a number of opportunities to provide that information, and that plaintiff’s

statements at the November 25, 2019 hearing actually contradict certain factual statements made

in the Complaint.

       With respect to plaintiff’s claims against MetroPCS, the court agrees with Magistrate Judge

Birzer’s assessment that there is no federal subject matter jurisdiction over said claims pursuant to

Fed. R. Civ. P. 12(h)(3) and that the Complaint fails to state a claim that can be granted pursuant

to 28 U.S.C. § 1915(e)(2). As with her other Complaint, plaintiff was given a number of

opportunities to rectify these deficiencies, including an opportunity at a hearing before Judge

Birzer. Even at that hearing, plaintiff could not articulate why the statutes cited in her Complaint,

18 U.S.C. § 351(e) (providing penalties for assassinating, kidnapping, or assaulting members of

Congress, the Supreme Court, and Cabinet officials) and K.S.A. 21-5413(a) (state law battery)

would confer jurisdiction upon this court or why the conduct complained of in the Complaint

would have violated plaintiff’s federally-protected civil rights.




                                                  2
       Magistrate Judge Birzer is correct that both Complaints must be dismissed. The court

therefore adopts the R&R in its entirety and dismisses plaintiffs’ Complaints for the detailed

reasons set forth in the R&R. Further, the court agrees with Magistrate Judge Birzer’s

recommendations concerning plaintiff’s motions for leave to proceed in forma pauperis and denies

both motions for the reasons set forth in the R&R.

       IT IS THEREFORE ORDERED that:

       a)      plaintiff’s motions for leave to proceed in forma pauperis (19-1260 Dkt. 3; 19-

              1305 Dkt. 3) are DENIED;

       b)     plaintiff’s Complaints (19-1260 Dkt. 1; 19-1305 Dkt. 1) are hereby dismissed

              without prejudice.

       IT IS SO ORDERED this 14th day of April, 2020.



                                            /s/J. Thomas Marten
                                            THE HONORABLE J. THOMAS MARTEN
                                            UNITED STATES DISTRICT COURT JUDGE




                                                3
